
	
		I
		112th CONGRESS
		2d Session
		H. R. 4244
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Bilbray
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to issue a final
		  decision whether or not to issue a permit under the Endangered Species Act of
		  1973 authorizing construction of an elementary school in San Diego,
		  California.
	
	
		1.Short titleThis Act may be cited as the
			 Jonas Salk Elementary Cap Undo
			 Regulatory Environmental Delay or the CURED Act .
		2.permit authorizing
			 construction of an elementary school in San Diego, California
			(a)In
			 generalThe Secretary of the
			 Interior shall, by not later than the end of the 90-day period beginning on the
			 date of enactment of this Act, issue a final decision whether or not to issue a
			 permit under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)
			 authorizing the San Diego Unified School District to construct an elementary
			 school in San Diego, California, in accordance with the document October
			 2011, San Diego Unified School District, Final Environmental Impact Report for
			 Jonas Salk Area Elementary School SCH#2010011021, dated February 20,
			 2008, including the technical appendices to such document.
			(b)Permit deemed
			 issuedIf the Secretary does not issue a final decision in
			 accordance with subsection (a), such a permit is deemed to have been issued
			 upon the expiration of the period referred to in subsection (a).
			
